PER CURIAM.
The record indicates appellant had a sentencing guidelines category 2 score of 221 points, which put him in the range of 3V2 to 4V2 years incarceration. On violation of probation, the trial court could bump him to the next higher cell (4V2 to 5V2 years) but use of the “permitted range” to further increase the sentence was improper because defendant’s crime was committed before July 1, 1988.
JUDGMENT AFFIRMED; SENTENCE QUASHED; REMANDED FOR RESEN-TENCING.
DAUKSCH, W. SHARP and GRIFFIN, JJ., concur.